     Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 1 of 6




   JAMES P. C. SILVESTRI, ESQ.
   Nevada Bar No. 3603
 2 STEVEN M. GOLDSTEIN, ESQ.
   Nevada Bar No. 6318
 3 PYATT SILVESTRI
   701 Bridger Ave., Suite 600
 4 Las Vegas, NV 89101
   (702) 383-6000
 5 Fax: (702) 477-0088
   jsilvestri@pyattsilvestri.com
 6 sgoldstein@pyattsilvestri.com
   Attorneys for Defendant
 7 GEICO CASUALTY COMPANY
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
12   JESSICA MARTINEZ-ANTONIO,
                                                           CASE NO.: 2:20-cv-00635-GMN-DJA
13                  Plaintiff,
14   vs.

15   GEICO CASUALTY COMPANY; DOES I
     through X; and ROE CORPORATIONS I
16   through X, inclusive,
17                  Defendants.
18
           STIPULATION AND ORDER FOR BINDING ARBITRATION AND TO STAY
19                 PROCEEDINGS PENDING BINDING ARBITRATION
20
            IT IS HEREBY STIPULATED AND AGREED, by and between the PARTIES to place
21
     this matter into binding arbitration.
22
     THE PARTIES FURTHER AGREE AND STIPULATE AS FOLLOWS, THAT:
23
            1.      That the above-entitled action i.s hereby stayed, pending the binding arbitration;
24
             2.      That at the conclusion of the binding arbitration, and payment of any award, the
25
     Parties will execute and submit to this Court, a stipulation for dismissal, with prejudice.
26
             3.      Jennifer Togliatti, shall serve as the Arbitrator in the above-entitled matter.
27
             4.      The Arbitration Hearing will take place on TBA, beginning at TBA at Advanced
28
      Resolution Management, 6980 S. Cimarron Road, Ste. 210 Las Vegas, NV 89113. The above is
Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 2 of 6
Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 3 of 6
Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 4 of 6
Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 5 of 6




                                IT IS SO ORDERED.

                                Dated this ____
                                            11 day of September, 2020.




                                ___________________________
                                Gloria M. Navarro, District Judge
                                UNITED STATES DISTRICT COURT
     Case 2:20-cv-00635-GMN-DJA Document 22 Filed 09/11/20 Page 6 of 6




 1
 2
 3
 4
 5
 6

 7   Respectfully submitted by:
 8
 9
10
     JAM S P.C. SILVES RI, ESQ.
11   Nevada Bar No. 3603
     STEVEN M. GOLDSTEIN
12   Nevada Bar No, 6328
     701 Bridger Ave., Suite 600
13   Las Vegas, NV 89101
14   Attorneys for Defendant,
     GEICO Casualty Company
15
16
17
18
19
20
21
22
23
24
25
26
27
28
